216 F.3d 626 (7th Cir. 2000)
Jimmy Walker,    Petitioner-Appellant,v.J.T. O'Brien,    Respondent-Appellee.andJoseph W. Finfrock,    Petitioner-Appellant,v.Craig A. Hanks,    Respondent-Appellee.
Nos. 96-4010, 97-3792, 97-3797, to 97-3800, 98-1328
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 19, 1999Decided June 22, 2000

Appeals from the United States District Court  for the Western District of Wisconsin.  No. 96-C-661-C--Barbara B. Crabb, Judge.  And  Nos. 97-3792, 97-3797, 97-3798, 97-3799,  97-3800
Appeals from the United States District Court   for the Southern District of Indiana,  Indianapolis Division.  Nos. IP97-0861-C-H/G--David F. Hamilton, Judge,  IP97-0996-C-M/S--Larry J. McKinney, Judge,  IP97-0997-C-T/G--John Daniel Tinder, Judge,  IP97-0998-C-T/G--John Daniel Tinder, Judge,  IP 97-0999-C-H/G--David F. Hamilton, Judge. [Copyrighted Material Omitted]
Before Flaum, Ripple, and Diane P. Wood,  Circuit Judges.
Diane P. Wood, Circuit Judge.


1
The passage  of the Antiterrorism and Effective Death  Penalty Act (AEDPA), Pub. L. No. 104-132,  110 Stat. 1214 (1996), and the Prison  Litigation Reform Act (PLRA), Pub. L. No.  104-134, sec. 801 et seq., 110 Stat.  1321-66 (1996), which became effective on  April 24, 1996 and April 26, 1996,  respectively, ushered in a new and far  more restrictive era for prisoner  litigation. A critical feature of both  statutes was the creation of gatekeeping  mechanisms designed to keep frivolous  suits out of the federal courts. Both  this court and our sister circuits have  had occasion during the nearly four years  that have passed since the laws took  effect to flesh out the rules governing  those gatekeeping functions. The cases  before us today, which we consolidated  for purposes of oral argument and this  opinion, raise once again the question of  how the statutory gatekeeping mechanisms  work together: in particular, whether the  fee payment and other rules of the PLRA  apply to requests for federal collateral  relief, whether under 28 U.S.C. sec.sec.  2241, 2254, or 2255. We say "again,"  because the court has already spoken to  this question in two decisions, Newlin v.  Helman, 123 F.3d 429 (7th Cir. 1997), and  Thurman v. Gramley, 97 F.3d 185 (7th Cir.  1997), which held that civil filing fees  must be paid pursuant to the PLRA in  collateral relief proceedings that are  not a functional continuation of the  criminal prosecution. See Newlin, 123 F.3d at 438.


2
Experience has shown that our views are  not shared by any other court, and so we  asked the parties in these two cases to  brief the question whether we should  reconsider this particular aspect of  Newlin and Thurman.1 With the benefit  of the views from the other circuits, we  have concluded that the line Newlin draws  between collateral attacks that are in  some way related to the original criminal  proceeding and those that are not should  be abandoned. Indeed, we find such a  dichotomy inconsistent in principle with  the Supreme Court's decisions in Edwards  v. Balisok, 520 U.S. 641 (1997), and  Preiser v. Rodriguez, 411 U.S. 475  (1973). We therefore hold today, in  keeping with the decisions in Davis v.  Fechtel, 150 F.3d 486, 488-90 (5th Cir.  1998); McIntosh v. United States Parole  Commission, 115 F.3d 809, 811-12 (10th  Cir. 1997); and Blair-Bey v. Quick, 151 F.3d 1036, 1039-41 (D.C. Cir. 1998), that the PLRA does not apply to any requests  for collateral relief under 28 U.S.C.  sec.sec. 2241, 2254, or 2255. See also  Martin v. Bissonette, 118 F.3d 871, 874  (1st Cir. 1997) (holding broadly that  PLRA does not apply to habeas corpus  petitions filed by state prisoners);  Reyes v. Keane, 90 F.3d 676, 678 (2d Cir.  1996) (same with respect to habeas corpus  actions); Santana v. United States, 98 F.3d 752, 756 (3d Cir. 1996) (same with  respect to actions under 28 U.S.C.  sec.sec. 2254 and 2255); Smith v.  Angelone, 111 F.3d 1126, 1131 (4th Cir.  1997) (same with respect to habeas corpus  actions); Kincade v. Sparkman, 117 F.3d 949, 950-51 (6th Cir. 1997) (same with  respect to actions under 28 U.S.C.  sec.sec. 2254 and 2255); Naddi v. Hill,  106 F.3d 275, 277 (9th Cir. 1997) (same  with respect to habeas corpus actions);  Anderson v. Singletary, 111 F.3d 801, 806  (11th Cir. 1997) (same with respect to  actions under 28 U.S.C. sec.sec. 2254 and  2255). Because Part III of this opinion  overrules in part an earlier decision of  a panel of this court, and because Parts  II and IV address important issues about  the administration of the habeas corpus  regime, the opinion has been circulated  to the full court under Circuit Rule  40(e). A majority of the judges in active  service did not wish to rehear the case  en banc. Chief Judge Posner and Judges  Easterbrook and Manion disagreed with  that decision, for the reasons expressed  in the dissenting opinion of Judge  Easterbrook that follows the panel's  opinion.


3
* The cases that have prompted us to  return to the question whether the PLRA  applies to collateral relief proceedings  both arise from prison disciplinary  proceedings. We briefly review the  background facts of each one before  turning to the central question before  us.

A.  Walker v. O'Brien

4
Jimmy Walker was involved in a  disturbance while he was incarcerated at  the Federal Correctional Institution in  Greenville, Illinois, which resulted in  his allegedly damaging the door to his  cell. A security officer at Greenville  issued an incident report charging him  with "destroying, altering, or damaging  government property." Walker pleaded not  guilty to the charge and requested staff  representation. He also asked the  officials to call his cellmate, inmate  Holloway, as a witness at the hearing.  Notwithstanding his request, he was not  represented at the hearing, and the  hearing officer found him guilty based on  the incident report, a written statement  from Holloway, and a written statement  from another correctional officer. He was  sentenced to spend 30 days in  disciplinary segregation, to forfeit 14  days' good time credit, and to pay $1245  as restitution (representing the cost of  repairing the door).2


5
Because his penalty involved the  duration of his confinement, Walker  initially pursued the administrative  remedies that were available to him in  the prison system and then filed the  present petition for a writ of habeas  corpus under 28 U.S.C. sec. 2241. A  collateral attack was the only route  available to him, as this court had held  in Miller v. Indiana Department of  Corrections, 75 F.3d 330 (7th Cir. 1996),  and the Supreme Court later confirmed in  Edwards v. Balisok, supra. Walker was  required to use sec. 2241 in particular  because 28 U.S.C. sec. 2255, the habeas  corpus substitute for federal prisoners,  is properly used only for challenges to  convictions and sentences, while sec.  2241 is used for other challenges to the  fact or duration of confinement. See  generally Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998); Carnine v.  United States, 974 F.2d 924, 927 (7th  Cir. 1992).


6
At that point, matters became a bit  complicated. First, invoking the  screening mechanism that applies to  complaints in "civil actions" filed by  prisoners, the district court sua sponte  dismissed Walker's action prior to  service on the ground that it was  frivolous because there was some evidence  to support the imposition of disciplinary  measures. See Superintendent v. Hill, 472 U.S. 445 (1985); 28 U.S.C. sec.  1915A(b)(1). The court declined, however,  to impose a filing fee. Walker appealed  the dismissal of his case (No. 96-4010)  and asked for permission to proceed in  forma pauperis (IFP). The court denied  his request, finding that the appeal was  frivolous under 28 U.S.C. sec.  1915(e)(2)(B) (notwithstanding the fact  that the frivolousness of an appeal under  this provision is a question for the  court of appeals) and that the appeal was  not in good faith for purposes of 28  U.S.C. sec. 1915(a)(3). The latter  determination prevented Walker from  proceeding IFP on appeal, at least  without a ruling from this court, Celske  v. Edwards, 164 F.3d 396, 397 (7th Cir.  1999); Newlin, 123 F.3d at 432, and  therefore obligated Walker to pay the  full $105 filing fee. He has done so.


7
After the appeal was underway, Walker  filed a motion for reconsideration of the  underlying ruling in the district court  under Rule 60. The court denied the  motion because the appeal was pending;  Walker moved for reconsideration, and the  court again ruled against him. Walker  then filed a notice of appeal, although  it is somewhat unclear which order he  intended to challenge (No. 98-1328). The  district court ruled that an appeal from  the Rule 60 orders would not be in good  faith, which again disqualified Walker  for IFP treatment and made a second $105  payment due. Walker, who has filed a  motion with this court to proceed IFP,  has not paid the second fee, and this  court has deferred any assessment pending  the outcome of this appeal.

B.  Finfrock v. Hanks

8
Joseph Finfrock, an inmate of the Wabash  Valley Correctional Facility in Indiana,  filed a habeas corpus petition under 28  U.S.C. sec. 2254 in which he attacked  five separate prison disciplinary  decisions. Prison officials had charged  Finfrock with various types of misconduct  in violation of prison rules, such as  improper possession and damaging of a law  book, threatening to beat a correctional  officer, slamming a fellow prisoner  against a door, spitting on a fellow  inmate, and attempting to escape during  transport from one prison to another.  What the proceedings have in common is  that Finfrock was adjudged guilty in each  one. In three cases he lost good-time  credit: 60 days in No. 97-3792, 167 days  in No. 97-3797, and 60 days in No. 97-  3798. In two cases his classification for  purposes of earning good-time credit was  reduced (Nos. 97-3798 and 97-3799). In  four cases, Finfrock was sentenced to  varying time periods in disciplinary  segregation (Nos. 97-3797, 97-3798, 97-  3799, and 97-3800).3


9
By order of the U.S. District Court for  the Southern District of Indiana,  Finfrock was granted permission to  proceed IFP, but he was instructed to re-  file the action as five separate cases,  one per violation. Each case was  ultimately dismissed, and Finfrock filed  timely notices of appeal. In each case,  the presiding district judge denied a  certificate of appealability (CA), which  is required for appeals in certain  collateral relief cases. See 28 U.S.C.  sec. 2253(c). The presiding district  judge in each case also denied Finfrock  IFP treatment on appeal, both because  Finfrock has accumulated three "strikes"  under 28 U.S.C. sec. 1915(g) and because  his appeal was taken in bad faith.  Finfrock wants to argue to this court  that the dismissals were incorrect,  because he was denied certain hearing  rights, the evidence was insufficient on  some charges, he was denied a competent  lay advocate, and so on. Before we can  reach these claims, however, we must  address two questions: (1) whether the  PLRA filing fee provisions apply to  Finfrock's cases, and (2) whether  Finfrock must obtain a CA to pursue his  appeals.

II

10
Two preliminary questions require some  attention before we turn to the PLRA  issues. First, in each of Walker's and  Finfrock's cases the respective district  courts concluded that the appeal was not  taken in good faith. See 28 U.S.C. sec.  1915(a)(3). We must decide whether, in  light of those determinations, Walker or  Finfrock is still entitled to attack the  decisions of the district courts that the  PLRA applies to a prisoner pursuing  collateral relief. Second, there is a  question whether state prisoners (such as  Finfrock), like their federal  counterparts (such as Walker), should be  filing habeas corpus petitions that do  not challenge their convictions or  sentences under sec. 2241, rather than  sec. 2254. The answer has implications  for the need to acquire a certificate of  appealability, as well as for the process  of characterizing sec. 2241 actions for  PLRA purposes.

A.  Bad Faith

11
It is easiest to begin with the worst  case scenario and work backwards. If  neither appeal were taken in good faith,  then this fact would independently  preclude Walker and Finfrock from  proceeding IFP regardless of whether the  PLRA applied and they would be obligated  to pay the full filing fee immediately.  See 28 U.S.C. sec. 1915(a)(3); Celske v.  Edwards, supra, 164 F.3d at 397. A  prisoner litigant is entitled to contest  the district court's finding of a lack of  good faith by filing a motion in the  court of appeals under Fed. R. App. P.  24(a)(5) to proceed IFP on appeal, before  paying any part of the docket and filing  fees. Celske, 164 F.3d at 398. When faced  with such a motion, the statute requires  us to determine whether the appeal is  frivolous or otherwise in bad faith. See  Lee v. Clinton, 209 F.3d 1025 (7th Cir.  2000).


12
By deciding to pay the filing fee in No.  96-4010 and proceed with the appeal,  Walker has forfeited his right to  challenge the district court's good faith  determination in that case. Walker  preserved his right to assert such  achallenge in No. 98-1328, but the  district court's determination is  unimpeachable as Walker's appeal from the  district court's denial of his utterly  meritless post-judgment motions is  indisputably frivolous. Accordingly,  Walker is independently barred from  proceeding IFP in the present appeals.


13
Finfrock, on the other hand, has good  grounds on which to challenge the good  faith determinations in his cases. In  each one, the respective district courts  found that an appeal would not be in good  faith because no certificate of  appealability had been issued. This  reason is not enough to explain why the  appeal on the merits would not be in good  faith, because the standard governing the  issuance of a certificate of  appealability is not the same as the  standard for determining whether an  appeal is in good faith. It is more  demanding. Moore v. Pemberton, 110 F.3d 22, 24 (7th Cir. 1997). See also Barefoot  v. Estelle, 463 U.S. 880, 893 (1983)  (noting that the standard for obtaining a  certificate of probable cause, the  predecessor to the certificate of  appealability, is higher than the one  used to evaluate good faith under 28  U.S.C. sec. 1915); Pate v. Stevens, 163 F.3d 437, 439 (7th Cir. 1998) (citing  Barefoot and warning district courts not  to apply an inappropriately high standard  in making good faith determinations). To  issue a certificate of appealability, a  court must find that the petitioner has  made "a substantial showing of the denial  of a constitutional right." 28 U.S.C.  sec. 2253(c)(2); Williams v. Parke, 133 F.3d 971, 975 (7th Cir. 1997). In  contrast, to determine that an appeal is  in good faith, a court need only find  that a reasonable person could suppose  that the appeal has some merit. Lee, 209 F.3d at 1026. By conflating the standard  for issuing a certificate of  appealability and the standard for  determining whether an appeal is in good  faith, the district courts in Finfrock's  cases erred in determining that his  appeals were not in good faith. Thus, the  question whether his cases belong under  the PLRA is properly before us.


14
But what about Walker? That Walker is  not eligible for IFP status regardless of  whether the PLRA applies raises the  question whether he may challenge the  applicability of the PLRA to his habeas  corpus action. If the only thing the PLRA  did was establish a system for the  payment of docketing fees, then we would  be compelled to find that he could not  bring such a challenge.


15
The PLRA, however, does more than this.  It also establishes a bar for future  entitlement to IFP treatment in the so-  called "three strikes" rule of 28 U.S.C.  sec. 1915(g). The bar applies to  prisoners who, while incarcerated, have,  on at least three prior occasions,  "brought an action or appeal in a court  of the United States that was dismissed  on the grounds that it is frivolous,  malicious, or fails to state a claim on  which relief may be granted." If the  present actions Walker has filed belong  under the PLRA, then he risks  accumulating not one but two "strikes"  for purposes of sec. 1915(g), because we  have held that the filing of a complaint  and the pursuit of an appeal count as  separate "strikes" for this purpose.  Newlin, 123 F.3d at 433. Even though  Walker did not spell out this particular  consequence of the PLRA until his reply  brief, we are satisfied that his argument  in the opening brief that the PLRA in its  entirety does not apply to habeas corpus  actions was sufficient to present the  point to this court. Furthermore, we  conclude that the detriment he would  suffer if he accumulated one or two  "strikes" is enough to entitle him to  continue with the present action.  (Although no one has raised the point, we  note also that the district court never  assessed the $5 district court filing fee  for the sec. 2241 action under the PLRA's  mandatory payment requirement, see sec.  1915(b)(1). The court did not assess the  fee because the case was dismissed prior  to service. If, however, the PLRA applied  to the case, then this ruling was  incorrect. See Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997) (filing  fees must be paid even when a case is  dismissed under sec. 1915A). This means  there is another concrete consequence for  Walker from the outcome of this appeal:  if the PLRA applies, then Walker owes $5  to the district court; if it does not and  he was otherwise entitled at the district  court stage to IFP status, he does not.)


16
B. Section 2241 or Section 2254?


17
The second preliminary question we must  address is whether the system governing  writs of habeas corpus pertaining to  prison disciplinary decisions must be the  same for state and federal prisoners, or  if differences in the applicable laws  lead to somewhat different procedures.  Congress enacted 28 U.S.C. sec. 2255 to  be the vehicle for collateral attacks on  convictions and sentences for federal  prisoners. See, e.g., United States v.  Hayman, 342 U.S. 205 (1952) (discussing  sec. 2255); Valona v. United States,  supra, 138 F.3d at 694 (distinguishing  sec. 2255 and sec. 2241 actions). The  specific focus of the statutory language  on the original judgment and sentence had  led courts to find that challenges  brought by federal prisoners that  implicate the fact or duration of  confinement but do not stem from the  original conviction or sentence can be  brought only under 28 U.S.C. sec. 2241,  the general habeas corpus statute. See,  e.g., Valona, 138 F.3d at 694. In  contrast to sec. 2255, the language of  sec. 2254, the statute entitling state  prisoners to seek federal habeas corpus  relief, is considerably broader. Section  2254 refers generally to an application  "in behalf of a person in custody  pursuant to the judgment of a State court  . . . on the ground that he is in custody  in violation of the Constitution or laws  or treaties of the United States." 28  U.S.C. sec. 2254(a). The focus is on the  fact of custody, not necessarily on flaws  in the underlying judgment or sentence  that brought the person there (though  allegations of those kinds of problems  can and do support a petition under sec.  2254).


18
In our view, the difference in language  between sec. 2255 and sec. 2254, coupled  with the Supreme Court's guidance in  Felker v. Turpin, 518 U.S. 651 (1996),  leads to a different path for federal and  state prisoners. A state prisoner, like  Finfrock, has available a statute that in  effect implements the general grant of  habeas corpus authority found in sec.  2241, as long as the person is in custody  pursuant to the judgment of a state  court, and not in state custody for some  other reason, such as pre-conviction  custody, custody awaiting extradition, or  other forms of custody that are possible  without a conviction. In the latter  cases, the Great Writ protected by the  Constitution, Article I, Section 9,  Clause 2, and sec. 2241 (to the extent  these may be different) remain available.  Even though sec. 2254 does not contain  exclusivity language along the lines of  sec. 2244(a) and sec. 2255 para. 5 (which  together make it clear that a federal  prisoner who wishes to challenge the  legality of his or her conviction or  sentence can proceed only under sec.  2255), as a practical matter the  requirements of sec. 2254 must be met by  all state prisoners filing petitions for  writs of habeas corpus after conviction.  As the Supreme Court put it in Felker, a  court's "authority to grant habeas relief  to state prisoners is limited by sec.  2254, which specifies the conditions  under which such relief may be granted to  'a person in custody pursuant to the  judgment of a State court.'" 518 U.S. at  662. The Felker decision observed that  certain requirements of sec. 2254 and  related laws, such as the need to obtain  the approval of the court of appeals  before filing a successive application in  the district court, see 28 U.S.C. sec.  2244(b)(3)(A), did not apply to  collateral attacks begun in the Supreme  Court. But those kinds of qualifications  to one side, Felker leads to the  conclusion that when a prisoner begins in  the district court, sec. 2254 and all  associated statutory requirements apply  no matter what statutory label the  prisoner has given the case. (Roughly  speaking, this makes sec. 2254 the  exclusive vehicle for prisoners in  custody pursuant to a state court  judgment who wish to challenge anything  affecting that custody, because it makes  clear that bringing an action under sec.  2241 will not permit the prisoner to  evade the requirements of sec. 2254.)  Indeed, we have held in numerous cases  that sec. 2254 was the correct vehicle  for contesting loss of good time credit  in prison disciplinary proceedings, and  we adhere to those decisions today. E.g.,  McPherson v. McBride, 188 F.3d 784 (7th  Cir. 1999); Meeks v. McBride, 81 F.3d 717  (7th Cir. 1996). That is what Finfrock  did in his case, and we agree that this  was the correct route to follow.

III

19
We come then to the central question  before us: whether the requirements of  the PLRA apply to a habeas corpus action  filed by a federal prisoner under sec.  2241 or by a state prisoner under sec.  2254 that is not related to the  underlying criminal judgment or sentence-  -that is not, as Newlin put it, a  functional continuation of the criminal  prosecution. For the reasons that follow,  we conclude that cases properly brought  under sec.sec. 2241 or 2254 as habeas  corpus petitions are not subject to the  PLRA. In so doing, we bring this circuit  into line with all of our sister circuits  who have ruled on the matter. See, in  particular, Davis v. Fechtel, supra, 150  F.3d at 488-90; McIntosh v. United States  Parole Commission, supra, 115 F.3d at  811-12; and Blair-Bey v. Quick, supra,  151 F.3d at 1039-41. We take this action  not simply for the sake of ending our  status as an outlier; conformity for its  own sake is neither necessary nor  desirable for the courts of appeals,  because differences in opinion have the  effect of ventilating important legal  questions and creating a background  against which the Supreme Court can  ultimately resolve an issue for the  country as a whole. Still, we respect the  views of our sister circuits, and we  always proceed carefully when we find  ourselves about to create a conflict in  the circuits. That is the purpose of  Seventh Circuit Local Rule 40(e), under  which the court does not create a new  conflict without consulting all active  judges. The same approach is in order  when a persistent conflict among the  circuits exists, and we find ourselves in  a minority of one. In the present case,  experience across the country since  Newlin was decided has convinced us that  the distinction proposed in Newlin,  between habeas corpus petitions that  relate to the original criminal  prosecution and those that do not, for  purposes of the PLRA, is not consistent  with the Supreme Court's decisions in  this area, is in tension with the  distinct statutory systems Congress has  created for habeas corpus actions and  other civil actions, and is confusing for  the district courts to administer. We  therefore hold that if a case is properly  filed as an action under 28 U.S.C.  sec.sec. 2241, 2254, or 2255, it is not a  "civil action" to which the PLRA  applies.4


20
In coming to this conclusion, we begin  with the Supreme Court's 1973 decision in  Preiser v. Rodriguez, supra, which  remains the leading case establishing the  proposition that prisoners may not bring  civil rights actions in federal court to  challenge the fact or duration of their  confinement. The underlying facts of the  case are especially instructive for our  situation. It involved claims brought by  three different state prisoners, each of  whom was deprived of good-conduct-time  credits by the New York State Department  of Correctional Services. Respondent  Rodriguez was serving a sentence for  perjury and attempted larceny. While in  prison, he was charged in two separate  disciplinary action reports with  possession of contraband material in his  cell; after a hearing, he was punished  with the cancellation of 120 days' good-  conduct-time credits. 411 U.S. at 477-78.  Respondent Katzoff was imprisoned after  being convicted of possession of a  dangerous weapon. He was disciplined for  making derogatory comments about prison  officials in his diary, and was punished  with the deprivation of 30 days' good-  conduct time (in addition to being  required to serve 57 days in segregation,  which indirectly led to the loss of  another 20 days' good-conduct time). Id.  at 480. As the Supreme Court noted,  respondent Kritsky's case was similar. He  was serving a state court sentence for  armed robbery, and while in prison, he  was charged with being a leader in a  prison-wide protest demonstration and  with advocating insurrection during that  demonstration. For this, the warden  punished him with the loss of 545 days'  good-conduct-time credits and confined  him in segregation for fourand-a-half  months, which led to the loss of another  45 days' good-conduct time. Id. at 481.


21
Against this factual backdrop, the en  banc Second Circuit held that the  prisoner complaints could be heard either  as habeas corpus petitions or under the  Civil Rights Act. Id. at 482. The Supreme  Court granted certiorari in order, as it  said,


22
to consider the bearing of the Wilwording  [v. Swenson, 404 U.S. 249 (1971)]  decision upon the situation before us--  where state prisoners have challenged the  actual duration of their confinement on  the ground that they have been  unconstitutionally deprived of good-  conduct-time credits, and where  restoration of those credits would result  in their immediate release from prison or  in shortening the length of their  confinement.


23
Id. The Court conducted a thorough  examination of the writ of habeas corpus,  and more particularly of sec.sec. 2241  and 2254. In so doing, it noted that "the  use of habeas corpus to secure release  from unlawful physical confinement,  whether judicially imposed or not, was  thus [by the time of the independence of  the American colonies] an integral part  of our common-law heritage." Id. at 485  (emphasis added). In its discussion, the  Court equated challenges on the ground  that the statute under which the prisoner  was convicted was unconstitutional, that  trial was held on a defective indictment,  that the person was confined in the wrong  institution, that he was denied  constitutional rights at trial, that his  guilty plea was invalid, that he is being  unlawfully detained by the Executive or  the military, and that parole was  unlawfully revoked. Id. at 486. It  concluded by holding that "the  respondents' suits in the District Court  fell squarely within this traditional  scope of habeas corpus." Id. at 487. Lest  there be any question, the Court  underscored the fact that habeas corpus  was the sole vehicle available to the  prisoners, whether restoration of the  good-conduct-time credits would result in  immediate release or would only shorten  the length of their confinement. Id.


24
Preiser, therefore, drew no distinction  between habeas corpus petitions that were  based on flaws in the original criminal  prosecution and those that were based on  claims relating to prison discipline. To  the contrary, the Court went out of its  way to stress that all claims relating to  the fact or duration of confinement fell  within the proper scope of the habeas  corpus statutes. The Court's more recent  decision in Edwards v. Balisok, supra,  reinforces this point.


25
In Balisok, the Court considered the  question whether the rule of Heck v.  Humphrey, 512 U.S. 477 (1994), under  which a state prisoner's claim for  damages is not cognizable under 42 U.S.C.  sec. 1983 if a judgment in favor of the  plaintiff would necessarily imply the  invalidity of his criminal conviction or  sentence, should be extended to claims  for damages brought by prisoners who were  challenging the validity of the  procedures used to deprive them of good-  time credits. 520 U.S. at 643. Balisok  sued under sec. 1983 after he was found  guilty of four infractions of prison  rules and sentenced to 10 days in  isolation, 20 days in segregation, and  the loss of 30 days' good-time credits.  Id. at 643-44. Taking Preiser into  account, Balisok was careful not to  request restoration of his good-time  credits; he asked instead only for a  declaration that the procedures used by  the state officials violated due process,  for damages, and for an injunction  preventing future violations.  Notwithstanding those limitations, the  Supreme Court held that the Heck rule  applied to his case. It observed that the  principal procedural defect about which  Balisok was complaining-- that he was  denied the opportunity to present  witnesses who possessed exculpatory  evidence--would, if proven, necessarily  imply the invalidity of the deprivation  of good-time credits. Id. at 646-47.  There is not a hint in the Court's  opinion that Balisok's habeas corpus  action would call for different treatment  from the comparable actions brought under  Heck; quite to the contrary, the entire  thrust of the opinion is that there is no  legally important difference between the  two uses of habeas corpus.


26
The Newlin opinion did not consider the  effect of Preiser on the rule it adopted.  Instead, it cited only the Court's  decision in United States v. Addonizio,  442 U.S. 178 (1979), for the proposition  that "[c]omplaints about denial of  parole, revocation of parole, and the  like, do not affect the validity of the  criminal sentence, and this litigation  therefore cannot be called a functional  continuation of the criminal  prosecution." 123 F.3d at 438. Addonizio,  however, held only that allegations by  three federal prisoners that a  postsentencing change in the policies of  the United States Parole Commission,  which had prolonged their actual  imprisonment beyond the period intended  by the sentencing judge, would not  support a collateral attack on the  original sentence under 28 U.S.C. sec.  2255. It explained its ruling as follows:


27
The claimed error here--that the judge  was incorrect in his assumptions about  the future course of parole proceedings--  does not meet any of the established  standards of collateral attack. There is  no claim of a constitutional violation;  the sentence imposed was within the  statutory limits; and the proceeding was  not infected with any error of fact or  law of the "fundamental" character that  renders the entire proceeding irregular  and invalid.


28
442 U.S. at 186. Bearing in mind that  sec. 2255 is available to federal  prisoners only for attacks on the  underlying conviction and sentence, see  United States v. Hayman, supra, and that  the Addonizio Court said nothing about  the prospects for an action under sec.  2241, at the most Addonizio reaffirms  certain limits on the use of sec. 2255.  Finally, to the extent the Newlin  decision legitimately inferred from  Addonizio a recognition by the Supreme  Court that attacks on the original  conviction and sentence are different  from those on parole proceedings, we  think that the Supreme Court's later  decision in Balisok made it clear that  Addonizio did not go that far, and that  the Preiser rule establishing uniform  habeas corpus rules for all challenges to  the fact or duration of confinement  remained the law.


29
We see no need to lengthen this opinion  by reviewing in detail the reasons that  our nine sister circuits have given for  coming to the conclusion that the PLRA  does not apply to petitions for a writ of  habeas corpus and other collateral  relief. Briefly, however, the analysis is  as follows. Even though habeas corpus  petitions are technically "civil  actions," if one is compelled to divide  the universe of cases into only the two  categories of civil and criminal, both we  and our sister circuits have recognized  the reality that habeas corpus petitions  are a group unto themselves. See, e.g.,  Martin v. United States, 96 F.3d 853, 855  (7th Cir. 1996) ("habeas corpus is more  accurately regarded as being sui  generis"); Blair-Bey, 151 F.3d at 1040;  Smith v. Angelone, supra, 111 F.3d at  1129-30. The precise question of  statutory construction is therefore  whether habeas corpus petitions were  considered by Congress to be the kind of  "civil action" to which the provisions of  the PLRA should apply. Even under the  rule of Newlin, the answer was not a  clear-cut "yes." Instead, according to  Newlin, habeas corpus petitions that  related to the original criminal proceed  ing were not "civil actions," and  petitions that were independent of that  proceeding were. But the petition itself,  under Preiser and Balisok, is the same  animal, regardless of the grounds the  detained person is advancing in it. In  addition, other courts have reviewed  carefully the legislative history of both  the PLRA and AEDPA and have concluded  that it supports a clear line between civil actions attacking conditions of  confinement (subject to the PLRA) and  habeas corpus petitions attacking the  fact or duration of confinement (subject  to the rules governing habeas corpus).  See, e.g., Blair-Bey, 151 F.3d at 1040-  41; Reyes v. Keane, supra, 90 F.3d at  678; Smith, 111 F.3d at 1130-31; Martin  v. Bissonette, supra, 118 F.3d at 874.  Finally, as the District of Columbia  Circuit commented in Blair-Bey, "Treating  one subset of habeas petitions as 'civil  actions' for PLRA purposes would also  have the effect of subjecting those  petitions to two separate regimes  designed to deter repeat plaintiffs--with  anomalous results, given the nature of  the two regimes." 151 F.3d at 1041. For  instance, that court pointed out, AEDPA  handles the problem of repeat filers  through the requirement that inmates  seeking to file second or successive  petitions for a writ of habeas corpus  must obtain the permission of the court  of appeals, in 28 U.S.C. sec. 2244. The  PLRA, in contrast, handles the problem of  repetitive filers through the "three  strikes" rule discussed earlier in this  opinion. See 28 U.S.C. sec. 1915(g). To  summarize, the unique status of habeas  corpus petitions, the legislative history  of the PLRA and AEDPA, and the  administrative problems of attempting to  apply both regimes to the same set of  cases all point in the direction of the  conclusion we reach here.

IV

30
We must also decide whether the  requirement of a certificate of  appealability applies to habeas corpus  actions based on prison disciplinary  proceedings filed by state prisoners  (like Finfrock) under 28 U.S.C. sec.  2254. The district judges considering  Finfrock's cases assumed that it did, and  they each denied CAs in the cases before  them. That assumption, however, requires  examination.


31
The literal language of 28 U.S.C. sec.  2253(c)(1)(A) would lead to the  conclusion that the requirement does not  apply, because the statute expressly  imposes the CA requirement on appeals  where the challenged detention "arises  out of process issued by a State court."  When a prisoner loses good-time credits  after a prison disciplinary proceeding,  the resulting detention does not arise  out of process issued by a state court.  In Sylvester v. Hanks, 140 F.3d 713 (7th  Cir. 1998), this court flagged the  question whether the CA requirement  applied in these circumstances, but did  not resolve it. Id. at 714. In other  decisions, courts have assumed without  further analysis that the CA requirement  does apply. See, e.g., Post v. Gilmore,  111 F.3d 556 (7th Cir. 1997) (per  curiam); Hogan v. Zavaras, 93 F.3d 711  (10th Cir. 1996).


32
In light of the statutory language, we  do not see how we can construe the words  "process issued by a State court" to mean  "process not issued by a State court, but  instead the outcome of an internal prison  disciplinary proceeding." It is  indisputable that prison disciplinary  proceedings are far more informal than  court proceedings; rules of evidence do  not apply in the former; evidentiary  standards are looser; and in general  (undoubtedly for good reasons) they  operate more flexibly. We note as well  that states differ in the extent to which  the results of prison disciplinary  proceedings may be reviewable in the  state courts. In some states, a prisoner  challenging a disciplinary sanction may  seek recourse in state court after he or  she has exhausted available  administrative remedies. For two methods,  see Peckham v. Krenke, 601 N.W.2d 287  (Wis. Ct. App. 1999) (certiorari review  available), and South v. Franzen, 413 N.E.2d 523 (Ill. App. Ct. 1980) (habeas  corpus review available). In others, like  Indiana, the administrative proceeding is  the end of the line. See Hasty v.  Broglin, 531 N.E.2d 200 (Ind. 1988) (no  judicial review available). In those  states in which review is possible, it is  far from plenary. See Peckham, 601 N.W.2d  at 290 (factual determinations are  conclusive if supported by "any  reasonable view of the evidence"); South, 46 Ill. Dec. 83, 413 N.E.2d at 525(judicial review is  deferential and limited to determining  whether a prisoner's constitutional  rights have been violated). The  possibility of limited judicial review  does not, in our view, convert the  prisoner's administrative detention into  something that arises from process issued  by the state court. Rather, it arises  from the prison disciplinary proceeding  and receives limited review by the state  court. In states like Indiana, the state  court never becomes involved at all.


33
There is good reason to accord greater  finality to state court proceedings,  where the full range of procedural  protections for a defendant apply, than  to prison disciplinary proceedings. And  even if there would be equally compelling  reasons to write the statute to cover  both detentions arising from process  issued by a state court and process  issued in connection with an internal  prison disciplinary proceeding, this is  not what Congress did. If it was an  oversight, it is one that can easily be  corrected in amendatory legislation. But  until then, we see no statutory  authorization for imposing the CA  requirement on appeals in which the  complained of detention does not arise  from process issued by a state court. We  note that this conclusion does no more  than maintain a certain consistency  between the procedures applicable to  state prisoners and those applicable to  federal prisoners, because it is now well  established that the CA requirement does  not apply to appeals in sec. 2241 cases.  Bush v. Pitzer, 133 F.3d 455, 456 (7th  Cir. 1997); Murphy v. United States, 199 F.3d 599, 601 n.2 (2d Cir. 1999) (listing  cases). Administration of this rule will  be straightforward for the district  courts: they need only ascertain the  source of the detention (state court  process or something else), and the need  or not for a CA will be apparent.5 We  therefore hold that Finfrock may proceed  with his appeals despite the district  courts' decisions to deny the CAs.


34
In so holding, we recognize that the  regime governing certificates of  appealability will reflect precisely the  distinction between actions relating to  the original criminal proceeding and  those relating to disciplinary  proceedings (or other sources of  detention) that we have rejected in Part  III of this opinion for purposes of the  PLRA. We believe that any tension that  may result between the two holdings is,  however, more apparent than real. In Part  III we addressed the question whether  habeas corpus actions should or should  not be considered as "civil actions" and  thus come under the gate-keeping rules of  the PLRA. We decided that Supreme Court  precedents, the nature of the special  gate-keeping rules that Congress has  established for habeas corpus actions,  the reasoning of our sister circuits, and  the desirability of eliminating a  conflict on such a technical matter all  lead to the conclusion that for this  purpose no distinction should be drawn  between different types of habeas corpus  actions.


35
Part IV turned to the internal  management of habeas corpus actions. On  the federal side, as we noted, different  statutes govern challenges to a  prisoner's original conviction and other  challenges to custody: 28 U.S.C. sec.  2255 for the former, 28 U.S.C. sec. 2241  for the latter. For these cases, Congress  has stipulated that the CA requirement  applies only to sec. 2255 cases. For  state prisoners, the governing law is  sec. 2254. We have concluded that the  plain language of 28 U.S.C. sec.  2253(c)(1)(A) requires us to follow rules  for CAs in sec. 2254 cases that mirror  the rules applicable to federal  prisoners. This should not be difficult  for the district courts to administer,  particularly given the experience they  already have in distinguishing between  sec. 2255 and sec. 2241 cases.  Furthermore, the fact that the source of  detention matters for the internal  management of habeas corpus actions does  not compel the conclusion (in the face of  the precedents we have discussed in Part  III) that the source of detention matters  when we are deciding whether habeas  corpus actions in general are the kind of  "civil action" addressed by the PLRA. As  we noted before, this is nothing but a  conclusion on our part about the way  various statutes should be interpreted.  It is therefore amenable to legislative  adjustment or correction, if Congress  believes a different or better system  should be implemented. At present,  however, it is the system we have and the  one the courts must follow.

V

36
Before setting forth our dispositions of  the two cases before us, we summarize  briefly the holdings in this case, in the  hopes that this will assist both the  district courts and counsel in their  administration of this complex area of  the law. In Part II of this opinion, we  conclude that state prisoners who are  challenging the results of prison  disciplinary proceedings must proceed  under 28 U.S.C. sec. 2254, not 28 U.S.C.  sec. 2241.6 Part III of this opinion  holds that the requirements of the PLRA  do not apply to properly characterized  habeas corpus actions, whether they are  brought under sec.sec. 2241, 2254, or  2255, because those actions are not  "civil actions" within the meaning of the  PLRA. Last, Part IV holds that the  requirement of a CA imposed by 28 U.S.C.  sec. 2253(c)(1)(A) does not apply to a  state prisoner's action under sec. 2254  that challenges the result of a prison  disciplinary hearing, because the  specific (additional) detention that is  the focus of such a challenge does not  arise out of "process issued by a State  court." With these principles in mind, we  turn once again to the two cases on  appeal.

A.  Walker v. O'Brien

37
In Walker's two cases, the dispute about  the underlying merits of his obligation  to pay for the damaged door has been  resolved and he no longer challenges any  other aspects of the district court's  rulings. However, the dispute over his  obligation to make payments to the court  remained to be determined here, and we  have concluded that the PLRA does not  apply to his cases. This conclusion means  that neither the initial filing of this  action nor the filing of the appeals may  count as a "strike" for purposes of sec.  1915(g). Nevertheless, both our  conclusion about the right of the court  to insist on some payment of fees wholly  apart from the PLRA, and Walker's own  failure, in No. 96-4010, properly to  contest the district court's finding of a  lack of good faith means that his request  for a refund of the $105 he paid in that  appeal must be rejected. Our finding that  the PLRA does not apply also means that  neither this court nor the district court  is required to take steps to collect the  filing fees Walker has not paid. Now that  all outstanding issues in Walker's cases  have been resolved, the appeals in Nos.  96-4010 and 98-1328 are DISMISSED.

B.  Finfrock v. Hanks

38
In Finfrock's five cases, the fact that  the PLRA does not apply means that  Finfrock is entitled to seek IFP status  despite having three "strikes" under 28  U.S.C. sec. 1915(g), and that if IFP is  granted he will not be subject to the  PLRA's fee assessment and collection  mechanism. Moreover, in light of our  conclusion that the CA requirement does  not apply to habeas corpus actions  challenging prison disciplinary  decisions, Finfrock may pursue appeals in  his cases without obtaining a CA. Because  the district courts in Finfrock's cases  applied the wrong standard in determining  whether his appeals were taken in good  faith, however, cases No. 97-3792, 97-  3797, 97-3798, 97-3799, and 97-3800 are  REMANDED to those courts so that they can  apply the correct standard and make an  initial decision whether Finfrock may  proceed IFP on appeal.



Notes:


1
 Both Newlin and Thurman addressed many other  questions pertaining especially to the PLRA. As  we explain in more detail below, this opinion is  limited to the single aspect before us in these  cases.


2
 In a stipulation filed with this court on  November 19, 1998, the parties agreed that the  Bureau of Prisons has adjusted the amount due  from $1245 to $593. The lower number reflects the  actual cost the government incurred in repairing  the door. Walker has been making payments against  this debt through deductions from his prison  account.


3
 We doubt seriously that Finfrock is entitled to  pursue No. 97-3800, the one appeal that does not  involve a punishment affecting the length of his  custody, but rather involves a punishment  affecting only the place of his confinement  (segregation vs. general population). First, it  is questionable whether habeas corpus is the  appropriate procedure for challenging this sort  of punishment. See Sylvester v. Hanks, 140 F.3d 713, 714 (7th Cir. 1998). Second, under Sandin v.  Conner, 515 U.S. 472, 483-87 (1995), it is  unlikely that Finfrock has a protectible liberty  interest in avoiding segregation, a requirement  for any due process claim. See Wagner v. Hanks,  128 F.3d 1173, 1177 (7th Cir. 1997).  Nevertheless, since these issues have yet to be  briefed, we only mention them here.


4
 We emphasize that the action must be a proper  habeas corpus action. Our ruling is not intended  in any way to suggest that the district courts  should not look beyond the label the petitioner  attaches to his pleading to ensure that the  proper procedural regime is followed. See  generally Pischke v. Litscher, 178 F.3d 497, 500  (7th Cir. 1999) (discussing when habeas corpus is  appropriate and whether a mislabeled action  should be converted or dismissed).


5
 Likewise, the clerk of the district court, who  administers the collection of filing fees, is  directed to stop using the procedure outlined in  28 U.S.C. sec. 1915(b)(2) to collect unpaid  portions of filing fees owed by prisoners in  habeas corpus actions. Requests by prisoners for  refunds of their appellate fees, however, will  not be entertained since "every litigant has the  legal responsibility to pay the filing and  docketing fees to the extent feasible." Longbehn  v. United States, 169 F.3d 1082, 1083 (7th Cir.  1999). A court has it within its discretion to  insist that litigants proceeding IFP in non-PLRA  cases must nonetheless pay a fee commensurate  with their ability to do so. Id. at 1083-84. And  it seems to us clear that, by definition, a  prisoner was able to pay anything that he or she  has already paid.


6
 We recognize that this conclusion might be  thought to conflict with the decision of the  Tenth Circuit in Montez v. McKinna, 208 F.3d 862  (10th Cir. 2000). The Montez court held that  state prisoners who are challenging the execution  of their sentence must use 28 U.S.C. sec. 2241,  in the context of a challenge to a decision by  Wyoming prison authorities to move the plaintiff  from a state operated prison in Wyoming to a  privately operated facility in Texas and from the  Texas facility to a private Colorado facility. It  also held that state prisoners were required to  obtain a CA in order to appeal such a case. That  decision, of course, dealt directly with the way  the state authorities chose to implement a  particular sentence, rather than with the  adjudication of a particular dispute that  affected the length of incarceration. Montez  therefore may be distinguishable in any event  from our case, but we note the potential conflict  because of the breadth of some of the language  the court used.



39
Easterbrook, Circuit Judge, with whom Posner,  Chief Judge, and Manion, Circuit Judge, join,  dissenting from the denial of rehearing en banc.


40
The panel announces two important decisions: that  collateral attacks on prison discipline are not  "civil actions" for the purpose of the Prison  Litigation Reform Act (Part III); and that state  prisoners who want to appeal adverse decisions in  cases about good-time credits do not need  certificates of appealability, despite 28 U.S.C.  sec.2253(c), part of the Antiterrorism and  Effective Death Penalty Act (Part IV). We should  consider these issues en banc, for several  reasons.


41
*  The panel has established ground rules  for a substantial body of prisoners'  suits, easily more than a hundred  annually in this circuit.


42
*  The issues are important qualitatively  as well as quantitatively. When must  prisoners pay to litigate? May  decisions rejecting frivolous  collateral attacks be appealed as of  right?


43
*  Part III of the panel's opinion  overrules Part III of Newlin v. Helman,  123 F.3d 429, 437-38 (7th Cir. 1997),  while Part IV creates a conflict among  the circuits.


44
*  The panel's opinion is internally  contradictory. (I) Part II.b holds that  collateral attacks about good-time  credits concern "a person in custody  pursuant to the judgment of a State  court" (sec.2254(a)), yet Part IV holds  that these same collateral attacks do  not concern a "proceeding in which the  detention complained of arises out of  process issued by a State court"  (sec.2253(c)(1)(A)). (II) Part III is  justified in large measure by the  desirability of eliminating a conflict  among the circuits, yet Part IV creates  a new conflict. (III) The panel asserts  in Part III that it is too difficult to  distinguish between collateral attacks  on convictions and collateral attacks  on prison discipline when assessing  fees, yet Part IV draws exactly this  line for purposes of certificates of  appealability. (IV) Part IV invokes a  plain-meaning approach to  interpretation, while Part III disdains  the statutory text.


45
*  Both of the panel's principal holdings  are substantively questionable, for  reasons that I now set out.


46
Part III holds that the plra's fee-collection  mechanism (indeed, the whole plra) does not apply  to any application for collateral relief. The  critical text is 28 U.S.C. sec.1915(b) (1), which  says that "if a prisoner brings a civil action or  files an appeal in forma pauperis" then part of  the filing fee must be prepaid, and the rest must  be collected over time from prison trust  accounts. Other features of the plra also apply  only to "civil actions." Is a petition for a writ  of habeas corpus a "civil action"? We have been  told authoritatively that the answer is "yes."  Browder v. Director, Department of Corrections,  434 U.S. 257, 269 (1978); United States v.  Morgan, 346 U.S. 502, 505 & n.4 (1954). Is an  appeal from the denial of a petition for  collateral relief an "appeal in forma pauperis"?  Surely yes, when the prisoner seeks to proceed in  forma pauperis. What could an appeal in forma  pauperis be, other than "an appeal in forma  pauperis"?


47
Collateral attacks are civil actions. Browder  holds this (the Court wrote that "[i]t is well  settled that habeas corpus is a civil  proceeding"), and if that were not enough 28  U.S.C. sec.1914(a) demonstrates it: "The clerk of  each district court shall require the parties  instituting any civil action, suit or proceeding  in such court, whether by original process,  removal or otherwise, to pay a filing fee of  $150, except that on application for a writ of  habeas corpus the filing fee shall be $5." Prison  discipline and ensuing collateral attacks are not  criminal prosecutions, so they must be "civil  actions." See Wolff v. McDonnell, 418 U.S. 539,  556 (1974) (remarking, in a case involving good-  time credits, that "[p]rison disciplinary  proceedings are not part of a criminal  prosecution"); Baxter v. Palmigiano, 425 U.S. 308  (1976). If we define the phrase "civil action" in  sec.1915(b) the way Congress did in sec.1914(a),  a statute treating collateral attacks as a subset  of all civil actions, then application of the  plra follows directly.


48
Lawsuits arising out of prison discipline are a  principal target of the plra. Should it make any  difference for this purpose whether a warden  revokes 30 days of good-time credits or puts the  prisoner in segregation for six months (which  also may prevent the prisoner from earning new  good-time credits)? Not under the language of  sec.1915(b), and not for functional purposes  either, yet under Part III of the panel's opinion  the warden's choice of sanction determines  whether the prisoner must prepay partial filing  fees and whether prior frivolous suits require  prepayment of the full filing fees, as  sec.1915(g) requires. (Because sec.1915(g) treats  any frivolous proceeding as a "strike," I take it  that even under the panel's approach three  frivolous collateral attacks would require  prepayment of the filing fees in any future  "civil action or appeal [of] a judgment in a  civil action".)


49
Part III of the panel's opinion does not take  the language of sec.1915(b) seriously; it  mentions the phrase "civil action" only in  passing and the phrase "appeal in forma pauperis"  not at all. The panel conceives the issue as  whether a collateral attack arising out of the  deprivation of good-time credits differs, for  purposes of sec.2254, from a collateral attack  arising out of a conviction or sentence. Relying  on cases such as Preiser and Balisok, the panel  answers "no." I agree with that answer--but it is  an answer to an irrelevant question, for we must  decipher the meaning of "civil action" in  sec.1915(b) rather than the nature of actions  under sec.2254. Nothing in Preiser or Balisok  concerns the meaning of "civil action . . . in  forma pauperis" or "appeal in forma pauperis" in  sec.1915(b); we have to define these ourselves  rather than attribute a definition to cases  concerning other issues.


50
To understand why Part III of Newlin held that  collateral attacks on prison discipline are  "civil actions" under sec.1915(b), one must begin  with Martin v. United States, 96 F.3d 853 (7th  Cir. 1996). Martin allowed that petitions for  habeas corpus "are technically civil proceedings  and so come within the literal scope of the Act." 96 F.3d at 855. But Martin also observed that  changes made by the aedpa contemporaneously with  the plra subject applications for writs of habeas  corpus to a special regimen. For example, under  the plra three frivolous suits block further  civil filings and appeals in forma pauperis,  sec.1915(g), while the aedpa limits second or  successive filings via sec.2244(b). As the panel  wrote in Martin, 96 F.3d at 856, "by drastically  curtailing the filing of second or successive  applications of [sic] habeas corpus, the  antiterrorism law addressed in the context of  habeas corpus the same concern with groundless  litigation that informs the Prison Litigation  Reform Act and tailored its response to that  context." Because the principal office of  sec.2254 and sec.2255 is "to upend a criminal  judgment" (96 F.3d at 855), Martin concluded that  collateral attacks on criminal convictions and  sentences should be grouped with criminal rather  than civil proceedings for the purpose of  sec.1915(b) and (g). In other words, Martin holds  that collateral attacks should be treated the  same way as the judgment being contested.


51
But prison discipline is not a criminal  proceeding; Wolff and Baxter hold that it is  civil in nature, and that norms of the criminal  process (such as the right to counsel) do not  apply. If under Martin a collateral attack is  treated (so far as the plra is concerned) as a  continuation of the decision being challenged,  then a collateral attack on prison discipline is  civil rather than criminal. Part III of Newlin so  holds, which means that petitions for habeas  corpus arising from prison discipline are "civil  actions" for purposes of sec.1915(b), just as  they are for purposes of sec.1914(a), Fed. R.  App. P. 4(a), and many other statutes and rules.


52
Part III of the panel's opinion does not come  to grips with the language of the plra, the  reasons Martin read that language non-literally,  and the reasons Newlin gave for declining to  extend the non-literal reading to other uses of  habeas corpus. Nonetheless, I am content with the  outcome of Part III (rather, would be content if  the panel applied the same approach to Part IV).  That other circuits have followed Martin to the  limit is important--we should get rid of  procedural conflicts to the extent we can do so  with intellectual honesty, see Lee v. Clinton,  209 F.3d 1025 (7th Cir. 2000); United States v.  Hill, 48 F.3d 228, 231-32 (7th Cir. 1995)--and  the line between Martin and Newlin can be  elusive. Handling claims and collections under  the plra has not been easy, and stubborn  adherence to a complicating factor that has not  won support elsewhere has little to commend it.  Except for the fact that Part IV of the panel's  opinion reintroduces this very complication,  creating a new conflict among the circuits in the  process!


53
Part IV holds that state prisoners who want to  appeal adverse decisions in cases about good-time  credits do not need certificates of  appealability. Only prisoners seeking to appeal  from the rejection of challenges to their  convictions or sentences need certificates of  appealability, the panel concludes. This  distinction between challenges to convictions and  challenges to prison discipline is exactly the  line drawn (for purposes of sec.1915) by Newlin,  and overruled by Part III of the panel's opinion  as both unprincipled (given Preiser and Balisok)  and too difficult to implement. If this line is  incompatible with Higher Authority and causes  administrative headaches, and therefore is a Bad  Thing in Part III, it is still a Bad Thing when  we arrive at Part IV.


54
When statutes leave no leeway, we must tolerate  Bad Things. This is the claim of Part IV: that  the statute leaves no room for maneuver. A state  prisoner needs a certificate of appealability  only when appealing from "the final order in a  habeas corpus proceeding in which the detention  complained of arises out of process issued by a  State court". 28 U.S.C. sec.2253(c)(1)(A). See  also Fed. R. App. P. 22(b)(1). A prisoner who  contests the deprivation of good-time credits is  complaining about an administrative rather than  a judicial decision. The panel remarks (slip op. 637): "In light of the statutory language, we do  not see how we can construe the words 'process  issued by a State court' to mean 'process not  issued by a State court, but instead the outcome  of an internal prison disciplinary proceeding.'"  Claiming to act under the compulsion of plain  statutory language, the panel disagrees with  other circuits, which have held that state  prisoners need certificates of appealability to  obtain review of any decision under sec.2254.  See, e.g., Montez v. McKinna, 208 F.3d 862, 866-  69 (10th Cir. 2000); Hallmark v. Johnson, 118 F.3d 1073, 1076 (5th Cir. 1997). Section  2253(c)(1)(A) descends from sec.2253 para.3 (1994  ed.), which required prisoners to obtain  "certificates of probable cause" to appeal, and  courts considering the question uniformly have  held or assumed that prisoners who sought  restoration of good-time credits needed  certificates of probable cause. See, e.g.,  Crowell v. Walsh, 151 F.3d 1050 (D.C. Cir. 1998);  Lemieux v. Kirby, 931 F.2d 1391 (10th Cir. 1991).  All of the Justices who wrote or joined opinions  in Davis v. Jacobs, 454 U.S. 911 (1981), assumed  that this is so. And the D.C. Circuit, at least,  has linked the definition of "civil action" under  sec.1915(b) to the need for a certificate of  appealability (or probable cause) under sec.2253.  It held in Crowell and Blair-Bey v. Quick, 151 F.3d 1036 (D.C. Cir. 1998), that when application  of sec.1915(b) is excused in a collateral attack,  application of sec.2253(c) is essential. Our  panel approves Blair-Bey (slip op. 637) yet ignores  Crowell, though these companion opinions  represent two sides of the same coin.


55
The panel does not cite, and I could not find,  any appellate decision holding that a state  prisoner does not need a certificate of  appealability (or did not need a certificate of  probable cause) to appeal from the denial of a  request for post-conviction collateral relief.  The panel's assertion, slip op. 638, that "it is  now well established that the ca requirement does  not apply to appeals in sec.2241 cases" is not  correct. The cases cited for this proposition,  Bush v. Pitzer, 133 F.3d 455, 456 (7th Cir.  1997), and Murphy v. United States, 199 F.3d 599,  601 n.2 (2d Cir. 1999), address collateral  attacks by federal prisoners. Section  2253(c)(1)(A) is limited to state prisoners'  collateral attacks; it is sec.2253(c) (1)(B), not  sec.2253(c)(1)(A), that controls federal  prisoners' need for certificates of  appealability, and sec.2253(c)(1)(B) covers only  "the final order in a proceeding under section  2255." After the panel's opinion, the seventh  circuit becomes a minority of one in the  interpretation of sec.2253(c)(1)(A).


56
If textualist interpretive methods are  essential, as Part IV proclaims, then what  happened in Part III? Petitions for habeas corpus  "are technically civil proceedings and so come  within the literal scope of the Act." Martin, 96 F.3d at 855, echoed at slip op. 636. A textual  approach, consistently applied, would require us  to overrule Martin, not Newlin, and to include  all collateral attacks within the plra's scope.  Why give a pragmatic reading to the plra in Part  III, then switch to textualism in Part IV? Not  for pragmatic reasons; the approaches yield  diametrically opposed answers to a functionally  identical question.


57
Part IV is at war with Part II.b of the panel's  opinion as well as with Part III. In Part II.b  the panel holds that a petition for a writ of  habeas corpus filed by a prisoner who wants good-  time credits restored is covered by sec.2254  because it is a proceeding "in behalf of a person  in custody pursuant to the judgment of a State  court". 28 U.S.C. sec.2254(a). The panel holds  that one may be "in custody pursuant to the  judgment" without needing to attack that  judgment. Slip op. 632-33. Just so for  sec.2253(c). "[T]he detention complained of  arises out of process issued by a State court"  (emphasis added) even if the prisoner does not  challenge the state court's process. If  challenges to good-time credits proceed under  sec.2254 because the words "in custody pursuant  to the judgment of a State court" refer to the  genesis of the custody rather than the claim made  in the collateral attack, then the words  "detention complained of arises out of process  issued by a State court" also must refer to the  genesis of the custody rather than the claim made  in the collateral attack. If Part II.b is right,  then Part IV is wrong.


58
Part II.b has it right. Finfrock's detention  "arises out of process issued by a State court".  He has been convicted; his conviction and  sentence are essential to his custody. Revocation  of good-time credits does not extend a prisoner's  sentence; instead this decision (like the denial  or revocation of parole, or demotion to a lower  credit-earning class) requires the prisoner to  serve more of the original sentence. But the  detention has been authorized by (that is, arises  out of) the conviction and sentence (that is,  process issued by a state court). Section  2253(c)(1)(A) deals with detention (= custody)  that depends on a state-court order; it is not  limited to attacks on that order. A prisoner who  protests the revocation of good-time credits is  appealing "the final order in a habeas corpus  proceeding in which the detention complained of  arises out of process issued by a State court"  and therefore needs a certificate of  appealability. The reading offered here is the  one the tenth circuit adopted in Montez, deeming  it an inevitable rendition of the statute's  language. Part IV makes a plain-language claim  the other way. My colleagues and the tenth  circuit thus agree on one thing: that  sec.2253(c)(1)(A) is clear. They just don't agree  on what it means, a sign that the language may  not be so plain after all.


59
The difference between sec.2254(a) ("application  . . . in behalf of a person in custody pursuant  to the judgment of a State court") and  sec.2253(c)(1)(A) ("proceeding in which the  detention complained of arises out of process  issued by a State court") is not a linguistic  quirk or oversight. Prisoners may seek writs of  habeas corpus before conviction--perhaps to test  the validity of pretrial custody (the Great Writ,  dealing with excessive detention by executive  officials), perhaps to test extradition to  another jurisdiction for trial. A state prisoner  who applies for such a writ and does not get it  needs a certificate of appealability, because he  is in "detention [that] arises out of process  issued by a State court". But such a prisoner has  not been convicted and therefore need not satisfy  sec.2254 or any other restriction on actions by  persons "in custody pursuant to the judgment of  a State court". The distinction is both  historical and sensible. Until the latter half of  the twentieth century no state prisoner could  obtain collateral review following conviction by  a court of competent jurisdiction, and federal  law still makes it difficult to wage a collateral  attack on the final judgment of a state court.  But sec.2253(c)(1)(A) is more general, applying  to all whose custody can be traced to state  judicial process, such as an arrest warrant or  indictment. The panel supposes that sec.2254(a)  is broader than sec.2253(c) (1)(A), but this is  backward. Section 2253(c)(1)(A) applies before  trial, in extradition cases, and after judgment  too, including claims of convicts required to  serve more of their sentences than they think  they should.


60
Any reading of sec.2253(c) other than the one  urged here and adopted in Montez produces an  anomaly: a prisoner who challenges 100% of his  prison time (by attacking a conviction or  sentence) needs a certificate of appealability  and is likely to be turned away without an  appellate decision on the merits, for only a  fraction of appellants make the necessary  "substantial showing of the denial of a  constitutional right" (sec.2253(c)(2)). See Slack  v. McDaniel, 120 S. Ct. 1595 (2000). But a  prisoner who challenges only 1% or 5% of his  prison time is guaranteed an appellate decision  on the merits. Whatever sense may lie behind this  eludes me.


61
There isn't any uniform, or uniformly happy,  solution to coverage issues under the aedpa.  Federal prisoners' collateral attacks on  deprivations of good-time credits arise under  sec.2241, so they do not need certificates of  appealability. But differences in the statute's  treatment of state and federal prisoners do not  justify departing from sec.2253(c) (1)(A), or for  that matter from sec.1915(b), when we must decide  exactly how state prisoners' petitions must be  handled. These complex statutes govern hundreds  of cases annually. It is worth the full court's  time to ensure thatthe issues I have discussed  are decided correctly.